 SWAN SUPER CLEANERS, INC.163'Swan Super Cleaners,Inc.andAmalgamated Clothing Workersof America,AFL-CIO.Case No. 9-CA-2878.April 27, 1965DECISION AND ORDEROn April 20, 1964, Trial Examiner W. Gerard Ryan issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.He also found that the Respondent had not engaged in otherunfair labor practices alleged in the complaint.Thereafter, theRespondent, the Charging Party, and the General Counsel filed excep-tions to the Decision, and the Respondent and the Charging Party alsofiled supporting briefs.The Respondent filed an answering brief tothe exceptions of the Charging Party and the General Counsel and amotion to strike the exceptions.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs of the parties, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner with the following addi-tions and modifications :1.The Trial Examiner found, without discussion, that there was noevidence in the record to support the allegation in the complaint thatSonjiaWade was discharged in violation of Section 8(a) (3) of theAct and dismissed the complaint in respect thereto.The ChargingParty and the General Counsel contend that under the Board's Rulesand Regulations 2 the Trial Examiner is required to set forth relevantevidence supporting his conclusion and that the Board should eitherremand the case to the Trial Examiner for further proceedings to sat-isfy such requirements or overrule the Trial Examiner on the basis ofthe record evidence. In its answering brief the Respondent contendsthat the record evidence supports the dismissal and that there is novalid basis for either remanding the matter for further findings anddiscussion or reversing the Trial Examiner's dismissal of the allegationinvolving Wade.1This motion is denied, for we find that the exceptions challenged adequately complywith the Board's requirements in view of the Trial Examiner's Decision discussed below.CfPatrick F. Ice,, d/b/a Pat Izzi Trucking Company,149 NLRB 1097.2 Section 102 45(a), Series 8, as amended152 NLRB No. 13. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile we agree with the Charging Party and the General Counselthat theDecisionof theTrial Examineris deficientbecause ofthe fail-ure to setforth the rationale upon which he based his ultimate findingin regardtoWade,3 we are of the opinion thatthe issueswere fullylitigated and that a remand is not necessary.Contrary to the TrialExaminer,we are convinced upon the basis of the entire record that apreponderance of evidence compels findings that on April 29, 1963,4the date of Wade's discharge, the Respondentwas awareofWade'sinterest and activity in behalf of the Union and that the reason putforward for her discharge was a pretext.The record shows that Wade signed an authorization card at the endof March, and on April 10 had a union meeting at her home whicheight or nine employees attended.Wade testified without contradic-tion that she attended all of the Union's meetings, except one, and thatshe obtained authorization cards from approximately five or six em-ployees before her discharge.Although the Trial Examiner foundthatRespondent's President Gelpi first learned of union activityamong his employees after Wade's discharge on May 3, it is significantthat he did not make similar findings in regard to A. B. Johnson, man-ager of thelaundry department in which Wade was employed, andKenneth Bader, district superintendent and Johnson's immediatesupervisor.On the contrary, the Trial Examiner found on the basisof credible evidence that Johnson and Bader not only knew that theUnion was active prior to April 29, but had knowledge who had startedthe Union, who had signed cards, and who had attended meetings.5On April 24, 6 days before Wade's discharge, Johnson asked LillianHall if she had attended a union meeting the previous night; onMay 16 Johnson told Hazel Williams that the Company knew wherethe employees were holding meetings, who had signed cards, and whohad started the organizational activity; and on or about May 22, John-son told Julia Long that he knew she and others were for the Unionbecause he had somebody go to union meetings and report to himeverything that was transacted.About the middle of May, Bader, inJohnson's presence, called Hazel Williams and a group of laundry de-partment employees together to discuss the Union's organizationalcampaign, telling the group that he knew who had signed union cards,,where they were holding meetings, and who had started the Union.'SeeFunkhouserMills,Divisionof the Ruberoid Company,132NLRB 245.All datesherein referred to are for the year 1963.The Respondent has exceptedto the credibilityfindings of the Trial Examiner on-the basis that they are contraryto the evidence.After a carefulreview of the record,we concludethat the TrialExaminer'scredibilityfindings are not contrary to the clearpreponderance of all the relevant evidence.Accordingly,we find no basis for disturbingthe TrialExaminer's credibility findings in this case.Standard Dry Wall Products Inc,,91 NLRB 544,enfd 188 F. 2d 362(C.A. 3). SWAN SUPER CLEANERS, INC.165Clearly, both Bader and Johnson not only knew of the Union'sorganizational activity among the approximately 65 employees in thelaundry department both prior to and at the time of Wade's discharge,but we find they also specifically knew of Wade's interest and activityin behalf of the Union at the time of her discharge.As to Wade's discharge on April 29, the record shows that there is nodispute as to the following facts : Wade's duties in the laundry depart-ment were to iron shirts at the touch-up unit on a press generally usedfor regular size shirts.Rowland Isler, who is listed on the Respond-ent's payroll as assistant manager, saw her send small-size shirts to theso-called baby press.Isler told her that Manager Johnson wantedher to press small-size shirts on her own press.Wade said she was notrequired to press small-size shirts and she always sent them to the babypress.Isler reported this to Johnson, and Johnson came over to in-struct her how to press small shirts on her press. She was told by John-son that in the future she was to press such shirts and not send them tothe baby press.After Johnson left, Wade found she was unable topress small shirts on her press and Johnson was again notified. John-son consulted with Bader and, after the approval of General ManagerWolf, discharged her.The alleged reason for Wade's discharge was "insubordination."Johnson testified that Wade had a long history of being insubordinateand uncooperative.He also testified that she had previously pressedsmall shirts on her press and that such work was part of her job.Hecontended that he was particularly disturbed because while instructingher on April 29, she deliberately paid no attention, folded her arms, andlooked the other way. Bader testified that he observed the incidentand corroborated Johnson's contention that he was dissatisfied withher work, had previously complained about her, and tried to have hertransferred out of the department.Wade testified that she was not sup-posed to press the shirts she was sending to the baby press and thatshe did not know how to press such shirts. She further testified thather work had always been satisfactory and that she never had beenpreviously reprimanded or warned about her work prior to April 29.Although Wade had worked at the Respondent's plant since 1959, noevidence was presented that she had ever been officially given noticethat her work in terms of production and skill was below expectationsduring the 4-year period prior to her discharge.Nor is there any indi-cation that, at the time she was being instructed on April 29, her allegeduncooperativeness was called to her attention or that she was told thather work was otherwise unsatisfactory. Indeed, it is uncontrovertedthat about 10 days before her discharge she received a 5-cent-an-hourwage increase together with about 18 other employees. Bader admitsthat the increase was given with his approval.Although Johnson andBader testified that the increase was a routine length of service raise 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDgiven about three times a year, the exact basis upon which such increasesare given is not clear from the record.Wade testified without contra-diction that she had received five such raises since 1959.Furthermore,,Swain, who replaced Wade, testified that although she presses certainsmall shirts as part of her job, others she sends to the baby press asWade had done.The above facts relating to Wade's termination must be consideredagainst the background of the Respondent's active and vigorous unionanimus, as detailed in the Trial Examiner's Decision.On the basis ofthis background and the entire record, we are convinced, contrary tothe Trial Examiner, that Respondent's termination of Wade's employ-ment on April 29 was motivated, not by insubordination or dissatisfac-tion with her work, but by Respondent's hostility to her union activi-ties.Accordingly, we find that Respondent thereby violated Section8(a) (3) and (1) of the Act.62.The Trial Examiner excluded Isler and Jim Johnston from theappropriate unit on the basis they are allied with management andtake the place of the manager whenever he is absent. The Respondentcontends that either on the stated grounds, or otherwise, there is nobasis in the record for their exclusion from the bargaining unit.We-agree with the Trial Examiner that Isler and Johnston should beexcluded from the appropriate unit but, as discussed below, would do so,for different reasons.The record shows the, following supervisory hierarchy and its rela-tionship to the laundry unit : Andre J. Gelpi is Respondent's presidentand in charge of overall operations and spends very little time in thelaundry. Under Gelpi is Joseph G. Wolf, general manager, who isdirectly responsible for the Respondent's entire operation whichincludes six retail stores, a drycleaning plant, and related operations,including the laundry.Approximately 485 employees are employed inthe Respondent's various operations.The record shows that Wolfseldom has occasion to be in the laundry.Kenneth Bader, districtsuperintendent, is under Wolf and has charge of the Respondent's sixretail stores, the drycleaning operations, and laundry department, andis the supervisor of the managers of the separate retail stores and thelaundry department.There are approximately 50 employees in thevarious stores, and approximately 65 in the laundry.From time totime during the week, Bader drops into the laundry to check on itsoverall operations.A. B. Johnson is manager of the laundry department and, accordingtoRespondent's officials and supervisors, is the department's only'The record shows that wade purportedly signed an authorization card for theUnion to represent her prior to her dischargeHowever, we find it unnecessary, anddo not make a finding as to the validity of her authorization card since on May 15,when the Union requested recognition, it had a clear majority without including wade inthe unit of 65 eligible employees. SWAN SUPER CLEANERS, INC.167supervisor.He has complete charge of hiring, discharging,assigningof work, adjusting of grievances,granting time off, and of all otherpolicy matters relating to personnel.The department covers approxi-mately one-eighth of a city block on one open floor and consists of thefollowing operations:re-wash, wrapping,shirt checking,finishing,and washing.Among the approximately 65 employees the followingjob classifications are represented: markers, washroom men, check-outgirls, re-wash employees,press operators,sorters, checkers, bundlingwrappers,and bundle dispatchers.With the exception of the twowashroom men,Isler and Johnston are the only males employed in thelaundry, and the only employees who are paid on an hourly basis anddo not punch a time clock. The hourly rate of the laundry employeesis about $1.40 an hour plus certain incentive pay. Johnston makesfrom$85 to $95, and Isler from $100 to$105 a week.Their work rec-ords are kept by the laundry manager, A.B. Johnson.The Respondent contends that Isler and Johnston are "pushers"and have no supervisory authority.AlthoughIsler is listed on theRespondent's payroll as "assistant manager," neither Isler nor John-ston attends supervisory meetings nor do they train new employees.Their main duty is "to watch the floor work and see that the work goesto the girl,that each girl has sufficient work, and follow the productionthrough."They have authority to move employees around temporarilyand do production work only if a section is overloaded or to help outin order to keep the work moving.When A.B. Johnson is absent ornot available,they regularly substitute for him and in his absence arethe only ones with authority in the laundry room.According to John-son, Bader, and Wolf, if any major personnel policy decision has to bemade or any major problem arises, Isler and Johnston are expected tocall them.The Respondent contendsthat the workis routine and runswithout direct supervision.Bertha Hobbs, Anna Poindexter,and Bessie Lumkins, laundry roomemployees,all testified that they consider Isler and Johnston theirsupervisors who tell them what to do,and who take charge when A. B.Johnson is absent.Hobbs testifiedthatIsler was introduced to her asassistant manager and that she considers Johnston,who has the sameduties, as an assistant manager.For example,Hobbs testified thatIsler can assign work to her such as pressing a shirt, and can ask herto do it over if he is not satisfied, and frequently has done so. She alsotestified that Johnston has the sameauthorityand that they are bothall over the laundry department and constantly assign and check onwork.Respondent contends that the record does not support the TrialExaminer's finding that Isler and Johnston should be excluded fromthe unit because they are managerial employees.The Board has de-fined managerial employees as those who formulate, determine, and 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDeffectuate an employer's policies.?There is no evidence in the recordthat Isler and Johnston play any part in the formulation or determi-nation of the Employer's policies; therefore, we find merit to theRespondent's exceptions.However, although the Trial Examinermade no specific findings in regard thereto, the Respondent's contentionthat the two individuals in question are "mere pushers" and onlyengaged in the "sporadic exercise of supervisory authority" grosslyunderstates their status.It is uncontroverted that Isler and Johnston are, for the vast major-ity of time, the only individuals who are responsible for the laundryroom operations with authority to see that the work is properly done.Considering the nature of the work, the various types of jobs and oper-ations which must be coordinated, and the physical size of the plant,a ratio of 1 supervisor to approximately 65 employees appears low.Of significance also is the fact that, unlike other employees, both aresalaried and their weekly incomes are substantially higher than thoseof the hourly paid employees.Moreover, they are not only consideredby the employees to be supervisors, but regularly substitute for John-son when he is absent and at such times are the only ones in authority inthe laundry.While they do not hire or discharge, adjust grievances orthe like, as noted above, in the case of Wade, it was Isler who reportedher alleged unsatisfactory work performance and apparently checksand reports work infractions of other employees. It is also uncontro-verted that they assign work, temporarily transfer employees, requestthem to re-do or correct work, and in general see that the work is effi-ciently organized and performed.We find, on the basis of the fore-going facts and the entire record, that Isler and Johnston responsiblydirect the work of employees in the laundry department and are there-fore supervisors within the meaning of Section 2(11) of the Act.8Accordingly, we shall, in agreement with the Trial Examiner, excludethem from the unit.THE REMEDYUnlike the Trial Examiner we have found that the Respondent dis-charged Sonjia Wade on April 29,1963, in violation of Section 8 (a) (1)and (3) of the Act. Accordingly, we shall order the Respondent tocease and desist therefrom, and require that it take certain affirmativeaction which we find necessary to remedy and remove the effects of thisunfair labor practice and to effecutuate the policies of the Act.Accord-ingly, we shall order that Wade be offered immediate and full rein-statement to her former or substantially equivalent job without preju-dice to her seniority or other rights and privileges, and make her wholefor any loss of pay suffered by her by reason of the discrimination7 See, e g,Eastern Camera and Photo Corp.,140 NLRB 569, 571.8Jas.H. Matthews &Co., 149 NLRB 161 and cases cited. SWAN SUPER CLEANERS, INC.169against her, from the date of her discharge on April 29 to the date ofthe offer of reinstatement. Loss of pay shall be computed as prescribedin F.W. Woolworth Co.,90 NLRB 289, and interest on such backpayshall be computed at 6 percent per annum in accordance with IsisHeating cf Plumbing Co.,138 NLRB 716.We shall also order thatRespondent make available to the Board, upon request, payroll andother records in order to facilitate the checking of the amount ofbackpay due.Apart from the foregoing, we shall otherwise adopt the remedy setforth in the Trial Examiner's Decision.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the recommended Order of the Trial Examiner, and orders thatthe Respondent, Swan Super Cleaners, Inc., its officers, agents, succes-sors, and assigns, shall take the action set forth in the Trial Examiner'sRecommended Order, with the following modifications and additions.1.Paragraph 1(e) shall be relettered (f) and the following para-graph added:"(e)Discouraging membership in Amalgamated Clothing Workersof America, AFL-CIO, or any other labor organization, by dis-criminating in regard to the hire and tenure of employment of itsemployees."2.Paragraph (b) and (c) shall be relettered (d) and (e) and thefollowing paragraphs added :"(b)Offer to Sonjia Wade full reinstatement to her former or sub-stantially equivalent position and make her whole for any loss of earn-ings suffered as a result of the discrimination against her in the mannerdescribed in the section above entitled "The Remedy."Notify theabove-named employee if presently serving in the Armed Forces of theUnited States of her right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948, as amended, after discharge fromthe Armed Forces."(c)Preserve and, upon request, make available to the Board or itsagents, for examination or copying, all payroll records, social securitypayment records, timecards, personnel records and reports, and allother records necessary to analyze the amount of backpay due underthe terms of this Order."3.The following paragraphs are to be added following the thirdindented paragraph in the Appendix attached to the Trial Examiner'sDecision :WE WILL NOT discourage membership in Amalgamated ClothingWorkers of America, AFL-CIO, or any other labor organization 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDof our employees, by discriminating in any manner with regard tohire, tenure, or any term or condition of employment.WE WILL offer immediate and full reinstatement to Sonjia Wadeto her former or substantially equivalent position without preju-dice to her seniority or other rights and privileges, and make herwhole for any loss of earnings resulting from the discriminationagainst her.4.The following shall be added immediately below the signatureline at the bottom of the Appendix attached to the Trial Examiner'sDecision.NOTE.-We will notify the above-named employee if presentlyserving in the Armed Forces of the United States of her right tofull reinstatement upon application in accordance with the Selec-tive Service Act and the Universal Military Training and ServiceAct of 1948, as amended, after discharge from the Armed Forces.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding was held before Trial Examiner W. Gerard Ryan at a hearing inColumbus, Ohio,on 8 hearing days between September 18 and October 15, 1963, onthe complaint1of General Counsel and the answer of Swan Super Cleaners, Inc.,herein called the Respondent.2The issue litigated was whether the Respondentviolated Section 8(a)(1), (3),and (5)of the Act.There was no oral argument.Only the Respondent filed a brief.Upon the entire record in the case and from my observation of the witnesses, I makethe following:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTThe complaint alleged, the answer admitted,and I find that at all times materialherein, the Respondent,an Ohio corporation,is engaged at Columbus, Ohio, in theoperation of a laundry plant and retail drycleaning stores.During the past calendaryear, Respondent'sgross sales exceeded$500,000, and during the same period itsdirect inflow of goods and products,in interstate commerce,was valued in excess of$50,000 and was shipped to its Columbus,Ohio, plant from points outside the State ofOhio; and that at all times material herein the Respondent has been an "employer" asdefined in Section 2(2) of the Act,engaged in"commerce" and in operations"affect-ing commerce"as defined in Section 2(6) and(7) of the Act,respectively.1The complaint was amended at the hearing as follows:5(a)v. Change"vacation"to "holiday" (so that it reads"holiday pay"instead of"vacation pay ")5(b)x. The conduct of said Johnson on or about August 9,1963, in interrogatingHelen Hobbs,an employee,regarding her union sympathies and activities.5(b)xiOn or about August 24, 1963,in admonishing Elizabeth Murphy and BetsyLumpkins,both Respondent's employees, to talk to Helen Hobbs,an employee, andother employees to convince them to get rid of the Union and warning that theirfailure to do so would be too bad.5(d)x. On or about July 22, 1963, in interrogating Burma Jean Steward aboutwhether she or her sister,both Respondent's employees,had signed union cards andindicated to said employee that she had done herself harm because of her unionactivity and sympathy.2 The charge was filed on June 6, 1963,and an amended charge was filed on June 27,1963.The complaint issued on July 31, 1963. SWAN SUPER CLEANERS, INC.171H. THE LABOR ORGANIZATION INVOLVEDThe complaint alleged,the answer admitted,and I find that at all times materialherein,Amalgamated Clothing Workers of America, AFL-CIO, herein called theUnion, is and has been a labor organization as defined in Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The 8(a)(1) violationsThe complaint alleged, the answer denied and I find, that in violation of Section8 (a) (1) the Respondent interfered with,restrained,and coerced its employees in theexercise of their rights under Section 7 of the Act.My reasons follow.Andre Gelpi,president of the Respondent,first heard of the union campaign onFriday,May3.3Manager Johnson telephoned and said he had a "flyer"or leafletthat had been distributed by the Union.Gelpi told Johnson to bring it to the officeimmediately.He also summoned Joseph Wolf and Kenneth Bader who came immedi-ately to the office.Gelpi who was quite amazed read the leaflet to them and toldthem to go back to their jobs as he could not do anything until he talked to his attor-ney.The following Monday, Attorney Chester, Bader, Wolf, Johnson, and Gelpidiscussed the situation in Gelpi's office.Chester advised Gelpi to talk to the employ-ees and explain his side of it but not to threaten,promise, or interrogate the employees.On the following day, May 7, Gelpi called the employees together in the rear of thelaundry and Gelpi stood up on one of the marking platforms to speak to them.Hetold them he had just found out that the Union was trying to unionize the employeesin the laundry and that he was quite hurt and did not think they needed a union as hethought the Company was doing very well by them. He told them they had top gradeBlue Cross and Blue Shield coverage,paid vacations,and excellent working condi-tions.He also said,"We have our chicken dinners,and our Christmas parties, ourbaseball games[all of which are free];our loans and draws [salary advances]anytime";and that they could come to him with any problems which he would try to solve forthem.Gelpi then asked if there were any questions and there were two pertinentquestions:(1) concerning seniority when a woman returned to work followingchildbirth, and (2) holiday pay.Gelpi promised them that effective that day employ-ees who returned to work after childbirth would not lose their seniority as they had inthe past; and pieceworkers for holiday pay would get the average they had made theday before instead of receiving an hourly rate as previously.Gelpi testified thathe did not say that all the Union wanted was their dues or that the Union was madeup of a bunch of racketeers.He testified that he did not say if the Union came inthere would be no more loans, no more"draws," Christmas parties, or baseball games;that he did not condition the changes in holiday pay or in seniority upon the employeesrejecting the Union.Gelpi admitted that the changes in seniority were reflected inwage increases based on seniority and length of vacations to which they were entitled.Another advantage of having seniority restored was that employees did not have towait 3 months to get their Blue Shield and Blue Cross benefits but automatically werecovered when they returned to work.Gelpi testified further that he was very muchupset about the Union and his purpose in his speech was to explain to the employeesthe benefits they already had.It is settled that the grant of benefits to induce employees to reject a union violatesSection 8 (a)( I) of the Act,even though,as here, the grant is made without expresscondition that the employees reject the Union.As the Supreme Court recentlyobserved. "The danger inherent in well-timed increases in benefits is the suggestion ofa fist inside the velvet glove.Employees are not likely to miss the inference that thesource of benefits now conferred is also the source from which future benefits mustflow and which may dry up if it is not obliged."N L.R.B. v. Exchange Parts Com-pany,375 U.S. 405, 409Accord:NL.R.B. v. Hoffman-Taff, Inc.,276 F. 2d 193,198 (C.A.8); N.L.R.B. v Crown Can Company,138 F. 2d 263, 267 (C.A. 8), cert.denied 321 US.769; N.L R.B. v. Pyne Molding Corporation,226 F 2d 818, 820(C A.2) ; N L R B v. West Coast Casket Company, Inc,205 F. 2d 902, 905 (C.A. 9).Accordingly,I find that a significant factor in changing the seniority policy and therates for holiday pay was a desire to influence the choice of the employees during theorganizational efforts of the Union, since it "was so timed as to show that its purposewas to ... thwart the organization of the employees."Pyne MoldingCorporation,supra.The foregoing findings are based upon Gelpi's own testimony.On or about August 24 Manager Johnson told Elizabeth Murphy that he had heardthat Helen Hobbs was 100 percent for the Union and asked Murphy to tell Hobbs3All dates herein refer to 1963 unless otherwise stated 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union was not any good. During the conversation Bessie Lumpkin appeared andJohnson said that Bessie knows that Helen told her the Union was in. Johnson thentold Rowland Isler, his assistant, to get a little book which Murphy referred to and"reading from it" stated if the Union got in there would be fewer girls and lowerwages; the conversation ended by Johnson telling Murphy that Helen Hobbs was forthe Union and it was going to be too bad and, shaking his finger at her, for Murphy togo around in the shop and tell the girls the Union was no good.On or about April 24 Johnson asked Lillia Hall if she had attended a union meet-ing the night previous.On or about May 16 Johnson told Hazel Williams that the Company knew wherethe employees were holding meetings, who had signed cards, and who had started it.On a day in May subsequent to May 7 when union organizers were distributingleaflets outside the plant, Johnson told Hazel Williams and a group of employees notto forget which side their "bread and butter" is on, and turning directly to Williamstold her not to forget who signs her check and then he directed Isler to go and wamthe girls not to forget who signs their checks.Later after Johnson had sent a coupleof girls out to get the leaflets he remarked that "the union men do not give a `so-and-so' about you-all they want is your union dues "On or about May 22 Johnson went to Julia Long's work station and said he hadheard she was for the Union.When she denied it, he replied that he had definitelyheard it.About a half-our later Johnson came back with a newspaper clipping whichreported the indictment and arrest in New York of one officer manager of the Union'sinsurance fund and told her this was the "same outfit you are trying to get in here."Johnson then said the girls better get themselves together in the next 2 or 3 days,because Mr. Gelpi "had his money made" and if he heard of anybody talking uniontalk around there, "you had to go." Johnson then added that if she were not for theUnion to tell the rest of the employees that the Union was no good. Later on thesame day Johnson returned and asked Long why was Barbara Reid for the Union;that he knew Reid was for the Union and that he knew a lot more that he could namebecause he had somebody go to the union meetings and report to him everything thatwent on in the meeting.On or about August 1 4 Johnson approached Helen Hobbs who was at work andsaid he wondered why she would go around telling the girls that "there is a union in."He informed her it was a violation of the National Labor Relations Board to tell themthere was a union in when it was not in.On or about May 7 Joseph Wolf, an admitted supervisor, in the presence of WillieFross, asked Barbara Reid if any of the girls had talked to her about a union.About the middle of May Kenneth Bader, the district supervisor for the Respond-ent, called Hazel Williams and a group of girls together (Manager Johnson alsopresent), showed the girls what he called a union contract, and said if the Union gotin they would make less money; a small place like theirs did not need a union, thatunion officials lined their pockets with union dues; and the bosses take out union duesevery week "before you get your money " Bader said he knew everyone hadsigned a card, where they were holding a meeting, and who had started a union.Hesaid that some of the girls had told him they had signed cards and had gone to meet-ings.Bader also told Williams that someone had told him that she was holdingmeetings at her home and she denied it; he asked if she signed a card and she said yes.Bader then asked her if they did not have a meeting last week on this street and shecould not tell him because she never attended the meeting.About 1 week later BaderaskedWilliams if she had been talking to Wolf about transferring and asked if shewanted a transfer. She replied, "Not particularly."He then asked if she had signeda card; she said yes; he said he heard she had been holding union meetings.At thefirst speech referred to herein by Bader, Bader said the whistle would blow for lunchand return and if late, employees would be docked or fired: that there would be nomore loans, parties, chicken dinners, or games because the Union did not give loans;and that the Company would enforce union rules and regulations.On May 21 Kenneth Bader told Barbara Reid that he had some papers he wantedto show her that the Union was "not worth a damn" and he was going to have copiesmade to show the girls.A week or 10 days after May 7 Kenneth Bader approached Burma Steward who hadapplied to the Company for a loan and he asked her if she had received the paper theunion man was passing out.When she said she had not he said he wanted her to readit.He went on to say that Gelpi did not have to loan the money; that they wouldclose up before they would stand for a union.He said if she had not signed a cardto think it over before she signed because "they did not mean us any good and all4 The complaint was issued July 31. SWAN SUPER CLEANERS, INC.173they wanted were our dues."On or about July 22 in another conversation withBader he told her that with "so much union stuff going around" Mr. Gelpi did notknow whom to trust and whom not to trust.5On or about May 7 Bader approached Mattie L. Garner and told her he had heardshe was passing out cards which she denied.On or about May 16 in another conver-sation with Garner just prior to her transfer to a job in one of Respondent's dry--cleaning stores Bader told her he did not want to hear anything about the Union inthe other store to which she was going.The foregoing findings are based upon the credited testimony of Elizabeth Murphy,Lillia Hall, Hazel Williams, Julia Long, Helen Hobbs, Barbara Reid, Burma Steward,and Mattie L. Garner.B. The alleged violation of Section 8(a)(3)There is no evidence in the record to support the allegation in the complaint thatSonjiaWade was discharged in violation of the Act. The complaint in that respectshould be dismissed.C. The violation of Section 8(a)(5) of the Act1.The appropriate unitAll employees of Respondent at its Columbus, Ohio, laundry plant, exclusive ofconfidential employees, professional employees, office clerical employees,guards,manager and assistant manager, and all supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within themeaning ofSection 9(b) of the Act.2.The Union's majorityThe General Counsel contends and the Respondent disputes that Sonjia Wade andMary Hunt should be included in the unit and that Rowland Isler, Jim Johnston,Sherbaedean Stewart, and Joann Sunderland should be excluded from the unit.As hereinafter found, Sonjia Wade, Mary Hunt, Rowland Isler, and Jim Johnstonshould be excluded from the unit and Sherbaedean Stewart and Joann Sunderlandshould be included in the unit.Accordingly I find that on May 15, 1963, there were 65 employees in the unit;namely:Lucille Alexander, Franklin Ames,Loretta Brownlow,°Sandra Byrd, PariCampbell,Delores Carter,Melvin Carter,Hazel Cheatham,Ozie Christie, LovaniaClark,Marguerite Coats,Mabel Dailey,Carrie Davis,Myra Franks, Willie Frost,Mattie Garner, Antha Giles, Rachel Glover, Ella Gordon, Shirley Green, Clara AnnHall, Lillia Hall,Lois Harris, Pat Harris,Mary Hawes, Bertha Hobbs, Ethel Howard,Rosetta Howard,Ruth Howard, Dennis Jarrell, Delores Jordan,Alexander Kovash,Beulah Lane,Irene Lewis, Julia Long,Bessie Lumpkins, Ledora Martin, RubyMcCloud,IrmaMcLaurin, ElizabethMurphy,SusieNorman, Anna Poindexter,Barbara Reid, Mary Revels, Margaret Roundtree, Mary Russell,Alma Scales,ViolaScroggins,Agnes Shouse,Molly Skillman, Eva Stephen, Burma Steward,Katie Swain,Pearl Turner, Joann Sunderland,Minnie Upton,Anna Washington,Jo Ann Watson,ElizabethWatterson,Sherbaedean Stewart, Hattie Whitfield, Marva Whitfield, EvelynWilkins,Hazel Williams,andAnna Wynn.Thus the Union represented 35 employeesof 65 employees in the unit on May 15.My reasons for arriving at the above findings are:Sonjia Wade is excluded from the unit because she was not an employee on May 15because she was discharged on April 29, for reasons not violative of the Act.'At the time Bader asked her if she got one of the union leaflets, he also told her"before you sign, if you are going to sign a card . . . I would like for you to give alot of thought to this, because Swan gives the loans and gives us draws [advances againstsalary]" and then he compared the rates of pay that Swan paid with other cities wherethe same union herein had contracts showing that the rates in other cities were lowerthan the rates paid by Swan and concluded that it would lower the rates now paid andthe employees would not get higher wages.He also told her to think how good Gelpiwas to them because he did not have to give her that money because he could takethat money and just put it in the bank. Bader continued to say that Gelpi did notcharge the employees interest on the money and that Gelpi did not need the laundryand that if the Union came in he would close the laundry down because he did notneed the money.9The italicized names designate the 35 employees in the unit whose cards were validdesignations on May 15. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDJoann Sunderland is included in the unit because she was hired before May 15 tobegin work on May 15. She worked from May 15 until June 1 in the shake depart-ment in the laundry as a floorgirl and also filled in as a presser.There is nothing inthe record to indicate that she was hired as a temporary employee.Sherbaedean Stewart is included in the unit because when she left in Januarybecause of pregnancy, Manager A. B. Johnson promised she could have her job back.She returned to the job she had left in the latter part of May or first part of June. Shehad her vacation in June because she had not lost her seniority.Mary Hunt is excluded from the unit. She testified that she has done no work forthe Respondent since April 18, when she received an injury while working and at thetime of the hearing herein was still under the doctor's careShe signed a card for theUnion on April 18, after she had been injured. The Respondent has opposed herclaim for workmen's compensation in that proceeding which was still pending at thetime of the hearing herein.Hunt testified that she did some work for anotheremployer, namely, H. L. Green's Department Store, on July 5 and worked for about9 days, "As long as I could stand." She has not worked since.In view of the fact that she has never returned to work for the Respondent andobtained employment with another employer and since there is not sufficcent evidencein this record to determine that on May 15 she was in the position of an employee whowas away from work because of illness with a reasonable expectation of returning toher job when she recovered, I find she should be excluded from the unit on May 15.Rowland Isler and Jim Johnston are excluded from the unit because they are alliedwith management and take the place of A. B. Johnson, the manager of the laundry,whenever he is absent.Both Kenneth Bader, the district supervisor, and A B. Johnson testified that A. B.Johnson, the manager, is the only supervisor at the laundry which at times has 70employees.Bader testified that at some of the company drycleaning stores whichhave less than 20 employees there are a manager and assistant manager. It is interest-ing to note, in passing, that General Counsel's Exhibit No. 43 which is the list ofemployees prepared by the office manager sets out the name of "Rowland Isler,Asst. Mgr."Bertha Hobbs testified that Manager Johnson introduced Isler to her as assistantmanager and that they were to do as Isler told them. Several witnesses called by theRespondent also testified that Isler and Jim Johnston were their bosses.RosettaHoward testified that Jim Johnston is one of "our bosses" and that Isler is one of themanagers and that Isler and Johnston "take over" for Manager A. B. Johnson ifJohnson is absent.Anna Washington testified that if Manager Johnson is absentIsler takes his place and that both Jim Johnston and Isler are their supervisorsAnna Poindexter, also called by Respondent, testified that both Jim Johnston andIsler are supervisors who direct the work, take over, and are in charge when ManagerJohnson is absent and give the orders.Bessie Lumpkins testified that Jim Johnston and Isler were their supervisors andwhen Manager Johnson is absent "if there are things we don't know how to do, theytell us what to do."Manager A. B. Johnson testified that the duties of Jim Johnston and Isler are tofollow the flow of work and see that the work goes through the laundry and if a girlhas not sufficient work, they see that she has work.He testified further that JimJohnston and Isler perform production work, if a department is loaded down withwork, by stepping in and helping out to do the work there.While he testified that theyhave no authority to hire or fire, he did testify that if he were not available, Jim John-ston and Isler have authority to move an employee temporarily from one job toanother to help for awhile and then to move her back to her original position.Healso testified that if there was a breakdown or an emergency situation at the laundry inhis absence Jim Johnston or Isler would call Kenneth Bader, the district supervisor.He further testified that he, the manager, is the only supervisor of 72 employees, thathe is in charge of all of them and no one else has any authority other than his; and-that Jim Johnston and Isler do not attend supervisor's meetings.Based upon all the foregoing I have excluded both Rowland Isler and Jim Johnstonfrom the unit since they are identified as part of manager and have been represented-to and accepted by the employees as their "bosses."The Respondent challenges the validity of nine cards introduced by the General`Counsel bearing signatures of Ruth Howard, Ella Gordon, Eva Stephen, ShirleyGreen, Clara Ann Hall, Delores Jordan, Irene Lewis, Anna Washington, and Viola,Scroggins. SWAN SUPER CLEANERS, INC.175Ruth Howard, Eva Stephen, and Ella Gordon all signed cards reading:Application for Membershipin theAmalgamated Clothing Workers of AmericaI, the undersigned, employee ofSwan Cleaners [or Swan's Laundry]hereby apply for membership in theAmalgamated Clothing Workersof Americaand do herewithauthorize its officers to representme in collective bargainingwith my employer.[Emphasissupplied.]Charles P. Garish, a witness called by the General Counsel, testified that RuthHoward signed the card in his presence and that he was a witness to her signature.Ruth Howard testified that in February she was at home with her sister, EllaGordon, when two union representatives called who told them the different thingsthe Union would offer.One of the representatives asked if they wanted to sign andthey told him they did not.He then said he was trying to get a percentage of the girlsto sign the cards so they could come in and vote for the Union. Ruth Howard repliedshe was undecided and asked if she would have a chance to change her mind. Therepresentative replied yes and she then signed the card. She testified further that thefollowing day she changed her mind but never at any time thereafter did she tellanyone she had changed her mind although she later attended a free union dinner andalthough she saw the union representatives at the dinner she did not talk to any ofthem.Here, as inCumberland Shoe Corporation,144 NLRB 1268, it does not appearthat she was told that the only purpose of the cards was to vote in an election. Inthis case as inCumberland, supra,the card on its face explicitly authorized the Unionto represent her in collective bargaining with her employer.On such facts theBoard held inCumberlandthat the failure of the union solicitors affirmatively torestate this authorization does not indicate that it was abandoned or ignored.Cer-tainly on May 15, 1963, the Union was entitled to rely upon her signed authorizationin the absence of any notification from her that she did not want the Union to repre-sent her.Accordingly, I find her card should be counted as a valid card.?Garish testified that the card of Ella Gordon was signed by her in his presence.Ella Gordon, the sister of Ruth Howard, testified that in February two union repre-sentatives called at her home, and that one was a white man and one was a coloredman who was a preacher. She testified the preacher stated "how the Union was" and"what all they would give the employees" and he stated further that they neededenough people to try to organize to have an election, and that he only had so manygirls already signed up to vote for a union and he needed some more. She testifiedthat at that point her sister, Ruth Howard, inquired if she signed the card whether shewould be able to change her mind and he replied that she would.Gordon testifiedfurther that he said there would be an election whenever he got so many girls signedup; and in answer to a question as to whether he said anything else she testified "hesaid a lot of things."Gordon continued to testify that she signed a card at that timebut she had not then made up her mind as to whether or not she wanted a union. Shetestified further that the next morning she made up her mind that she was not for theUnion, meaning that she did not want the Union. The record does not disclose thatafter she signed the card she ever told the Union or anyone else that she had made upher mind that she did not want the Union. For the reasons statedsupra,in findingthe card of Ruth Howard to be valid I accordingly find that Ella Gordon's card shouldbe counted as a valid card.Charles P. Garish testified that on January 21 he was a representative for theUnion and continued in that capacity until February 11; and that on January 21, in7The validity of union authorization cards as evidence of majority representation isnot impaired by assertions by a small minority of the employees that they signed cardsin the belief that they were necessary for a union election.NLRB. v. Stow Manu-facturingCo , 217 F. 2d 900, 902 (CA 2), cert denied 348 U.S. 964 ;N L R B. v. Green-field Components Corporation,317 F. 2d 85, 89 (C A. 1) ;N L.R B. v Gorbea, Perez etMorell, S en C.300 F 2d 886, 887 (C.A1) ; N.L.R B. v Whctelight Products Divisionetc.,298 F. 2d 12, 14-15 (C A. 1), cert denied 369 U S 887,N L R B v SunshineMining Co,110 F 2d 780, 790 (CA 9), cert denied 312 U.S 678,Joy Silk Mills, Inc.v.N L.R.B.,185 F. 2d 732, 743 (C.A D C ), cert denied 341 U S 914. 176DECISIONSOF NATIONALLABOR RELATIONS BOARDcompany with James Moore, he called at the home of Eva Stephen. He explained thebenefits the Union would try to get in collective bargaining and asked her to sign acard.He testified that he witnessed the signature of Eva Stephen on the card in ques-tion (General Counsel's Exhibit No. 5) which she signed in his presence at her home.Eva Stephen testified that in the wintertime a colored man and a white man cameto her house and introduced themselves as union men trying to get in a union. Shetestified that they talked with her and she listened.They said they wanted "to get itorganized so we could be off on holidays, so we would get paid, that we would get sickleave and so forth and so on." She testified that she cannot remember all that wassaid.She testified that she said to the union representative, "The Company don't havetoo much else, they are awful nice, we already get what you mostly offer us." Shecontinued, " `But the only thing,"' I said, " `we don't get, like retirement, that is aboutthe only thing we don't have down there at our job.' "She testified one of the representatives said, "Mrs. Stephen will yousignthe card,"and she replied, "I am not interested in it right now."She testified further that "they kept on insisting, they said there was nothing to itjust sign the card just getting up names." She testified further that they kept on talking"and so I did sign it a small white card I signedbut I thought I was just giving themmy name."She testifiedthat when she signed the cardshe did not know she was joining theUnion and did not intend that the Union should speak for her.When asked if General Counsel's Exhibit No. 5 was the card that she signed shetestified she printed her name but the signature on the card is not her signature.On voir dire examination concerning two other union application cards she saidshe received later by mail (Respondent's Exhibits Nos. 4 and 5) she testified that thecards came after she had signed General Counsel's Exhibit No. 5 as follows:Q. Did you get this before or after you signed the white card here?Did yousign this card and then get this in the mail?A. Yes, I signed that card first [General Counsel's Exhibit No. 5].I signedthat back in the winter.Q. Back in January.A. Yes,I signed that the night they came to my home.Q. In January?A. I guess it was January.Q. It says "1-21-63."A. Yes.Q. Now I show you Respondent's Exhibit No. 4 marked for identification.When did you receive this9A. I would say it came about 6 weeks to the best of my knowledgeafter Isigned the card.On cross-examination she testified:Q. So you didn't know what you were signing when yousigned?A.Well I knew I was signing my name.She was asked when she made up her mind whether or not she wanted to be for theUnion and she answered, "Well in fact my mind was made upbefore I signed the cardI didn't wantno union."She testified further:Q. So when you signed the card you decided you didn't want a union, isn'tthat right?A. Sure, yes, I didn't want no union.He just asked me to sign the card, hedidn't say anything that I was a union member or nothing.*******Q. After yousignedthe card did you have anything to do with the Union?A. No.During the cross-examination Stephen was asked for a specimen signature whichis in evidence as Charging Party's Exhibit No. 1.The Charging Party introduced theexpert testimony of Lloyd Shupe on rebuttal who testified that the same person signedGeneral Counsel's Exhibit No. 5 and Charging Party's Exhibit No. 1.I do not believe Eva Stephen's testimony that she did not sign the card in evidenceas General Counsel's Exhibit No. 5. I believe that she printed her name on the cardas she testified and that contrary to her denials she also affixed her signature to thecard.She impressed me as untrustworthy.Throughout her testimony she testifiedseveral times that she signed the card. SWAN SUPER CLEANERS, INC.177On the basis of the entire recordincludingthe testimony of Charles P. Garish andLloyd Shupe which I credit and upon the admissions of Eva Stephen which I creditalthough I reject her testimony in part where she denied signing the card, I find thatthe card of Eva Stephen was signed by her on January 23 and should be included inthe card count on May 15.Shirley Green testified that in March 1963 she signed a card (General Counsel'sExhibit No. 8) at the request of Chester Makoski, a representative for the Union.The card provided in part:I, the undersigned, an employee of Swan's Cleaners hereby authorize the Retailand Department Store Employees Division of the Cleveland Joint BoardA.C.W.A.-AFL-CIO to represent me for the purpose of collective bargaining.THIS IS THEAMALGAMATEDAFL-CIO sGreen testified that Makoski, accompanied by a little, short, fat man came aroundat a time when she was getting ready to leave and Makoski asked her to wait becausehe had something for her benefit to talk over. She testified that Makoski inquired asto the amount of her hourly and weekly wages and what kind of work she did. Shetestified further that Makoski said there would be a vote for the Union, they wouldvote it in, there would be an election and he would let her know. She continued totestify thatMakoski said a majority of the girls had signed and it would cost $30 forthose waiting to sign later. She testified that:He did not say anything about joiningthe Union but did say he was trying to get it organized; they had not got it togetheryet; the cards did not mean anything; and they were just trying to get it together andthere would be a vote on it. She testified further that when she signed the card shedid not intend to have the Union speak for her.I find Shirley Green's card to be valid.Nowhere does the record show that she wastold theonlypurpose of the cards was to vote in an election.Here, as inCumberland,supra,the card on its face explicitly authorized the Union to represent her in collectivebargaining with her employer.Further the Board has held in numerous cases thatsubjective intent does not operate to change the written authorization on the card. Itappears that the conversation about $30 probably refers to an initiation fee if theemployees subsequently become members of the Union.Again the Board has heldthat waiver of an initiation fee does not operate to invalidate a signature.(Gorbea,Perez & Morell, S. en C.,133 NLRB 362, 142 NLRB 475, enfd. denied 328 F. 2d679 (C.A. 1).)Clara Ann Hall testified that Makoski and another union representative came to herhouse one day after working hours. They sat down and Makoski talked to her aboutthe UnionShe testified Makoski told her there would be voting on the Union, amachine would be set up and "no one would know how I voted but them" and whenshe signed the card "no one would see the card but them" and how she voted. She"testified further thatMakoski stated 20 percent of the girls had already signed. Shethen signed the card which she gave to Makoski.On direct examination she testified she did not read the card but sheprintedin theanswers in the spaces provided and signed itShe testified that only reason she signed the card was because Makoski said therewould be voting set up by a machine and no one would know but them how shevoted, and that she did not intend to have the Union speak for her and when she signedthe card she had not made up her mind about the Union.On cross-examination she repeated that she did not read the card but that she filledin all the blanks (except the word "Swans") and signed it.Hall testified further that the next day she made up her mind that she didnot wantthe Union. She testified further that, although she made up her mind that she didnot want the Union, she did nothing about it, as follows:Q.What did you do to convey your thoughts and impression to anybody else?A. I didn't do anything. I didn't go to no one and tell anyone about what Ihad thought.She testified further that aftershe made up her mind she made no effort to get thecard back.8It should be noted that the wording on this card was an authorization to representher for the purpose of collective bargaining only and did not constitute an applicationfor union membership as the cards did which were signed by Ruth Howard,Ella Gordon,Eva Stephen, and Rachel Glover.789-730--66-vol. 152-13 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt does not appear from this record that she was told that the only purpose of thecards was to vote.Here the card on its face explicitly authorized the Union only toact as bargaining agent of the employees and there is no evidence to negative theovert action in signing the card.Finally she did nothing to indicate to the Union oranyone else that after signing the card she "made up" her mind that she did not wantthe Union.Accordingly I find Hall's signed card to be valid.ChesterMakoski testified that Delores Jordan signed her card in evidence asGeneral Counsel'sExhibitNo. 12 at her home and in his presence on or aboutApril 16, 1963.Delores Jordan testified that the first time she signed a card was in July 1963 andthat she mailed it to the Union.She denied that she signed a card when Makoski andanother man came to her home which she said was around May.She testified whenthey asked her to sign a card she told them she was not sure that she wanted tobecome involved;that she did not sign a card then and they left after leaving a paperfor her to read.On cross-examination she testified that she filled in all the spaces on the card andsigned it but cannot remember whether the date was filled in or not but in any eventshe did not write in the date on the card.At another point she testified the card wassigned sometime 3 or 4 weeks prior to August 8.She further testified on cross-examination:Q. If I told you that your card was furnished to the National Labor RelationsBoard on June 26, and notin July, would you still say that you did not sign thecard until in July?A. I don't know when I signed the card. The reason I remember is becauseeven when they came by in the evening,Iwas half asleep.I was laying on thecouch sleeping,because when they came and I asked them if they could comeback, and they asked me if they could talk to me a few minutes,and I was halfasleep then. I don't even remember half the things they even said when theywere there.Q. You remember you didn't sign the card?A. I don't remember signing the card, but they told me they would come back.They gaveme a paper to read and left the card there for me to sign.Jordan's contradictory testimony that(1) she signed the card in July (3 or 4 weeksprior to August); (2) she does not know when she signed the card; and (3)she doesnot remember signing the card on or about April 16, but that the card was left therefor her to sign, is not sufficient to overcome the testimony of Chester Makoski whichI credit that she signed the card in his presence on April 16.I find her card to be valid.Irene Lewis testified that Chester Makoski and another representative for the Unionvisited her at home and told her they were trying to get a union organized at the laun-dry.Makoski,according to Lewis,said they were trying to get the union organizedand they had to have a certain percent of the girls and"then, what we do, we voteon it, after we get a certain percent to get it organized,we vote on it, as to whether itcomes into the Company or not." Lewis then asked what it was all about and inquiredas to what the advantages were in joining the Union.Makoski said the majority ofthe girls had signed up.When Lewis said she would like to know more about it, heexplained that meetings were held at various homes of employees and if she had notransportation to the meetings,transportation would be provided.Makoski inquiredif she would be interested in attending the meetings and she replied that she would beinterested,as she would like to find out more about it and just what was going on.Makoski replied that one of the girls would contact her and then asked her to sign acard.She signed a card which was dated April 16. The card was similar to all othercards(except the four cards referred tosupra,signed by Ruth Howard, Ella Gordon,Eva Stephen,and Rachel Glover)and read:I, the undersigned,an employee ofSwans hereby authorize the Retailand Department Store EmployeesDivision of the Cleveland Joint BoardA.C.W.A.-AFL-CIO to represent mefor the purpose of collective bargainingTHIS IS THEAMALGAMATEDAFL-CIOLewis did not attend any union meetings because no one contacted her thereafter.She inquired about the meetings from one of the employees(SonjiaWade) who SWAN SUPER CLEANERS, INC.179replied that she knew nothing about it.Lewis testified further that when she signedthe card she did not intend to have the Union represent her and did not know it wasrepresenting her.It is clear to me from Lewis' testimony that there is nothing in the record to indicatethatMakoski told her the only purpose of the cards was to vote in an election(Cumberland, supra).She signed the card after Makoski discussed the advantages oftheUnion pursuant to her inquiry and after she had stated that she would like toattend union meetings to learn more about the Union.As inCumberland, supra,there is no evidence here to negative the overt action in her signing the card designat-ing the Union as bargaining agent, and the instant situation is not one in which theUnion has beguiled employees into signing union cards.Her testimony that she didnot intend when she signed the card that the Union act as her bargaining representativedoes not overcome the clear express written language on the card which shesigned.At no time thereafter did she ever notify the Union that she withdrew her authoriza-tion.I find her card to be valid.Chester Makoski testified that Anna Washington signed her card in his presence ather home on April 23.Anna Washington testified that prior to April 23, employee Mattie Garner askedher on several occasions to just sign a card so she could vote.Washington testifiedfurther that Garner said to sign the card, it was to vote if you wanted a union or not;that it was not for a union and the she was not signing any union.Washington, oncross-examination, testified that she signed a card to get rid of Garner and returnedthe card to Garner. Further on cross-examination, Washington testified that Garnertold her the card was to vote either way,if it came to a vote.Washington also testified that a few days later Makoski and anotherman came toher home and said the Union was having a meeting that night and if she could cometransportation would be provided.Washington testified that she then told Makoskithat she did not want to be bothered with a union and wanted no part of it. Accord-ing to Washington, Makoski then told her she had already signed a card, to which shereplied that the card did not mean anything and she did not like the Union. Shetestified that she also told him she did not want to be bothered by a union because shewas satisfied "the way we are" and continued, "We have every advantage that anybodywould want on a job, if they want to work."On the basis of Washington's testimony, I find her signed card to be invalid, becausealthough she had signed it, she had repudiated it by notice to Makoski, and it shouldnot be counted as a valid card on May 15, when the demand for recognition was madeby the Union.Chester Makoski testified that on March 27 Viola Scrogginssigned a card in hispresence at her home.Viola Scroggins testified that when she returned home from having a beer at thecorner, she found her husband and two union representatives at home who were talk-ing together discussing the Union. She told her husband she did not want any partof the Union because the Union could do nothing for her, saying,"I have all the rightsthat the Union was offering.We were already given those rights."Makoski, one ofthe union representatives,asked where and she referred to a former employer.Scrog-gins testified further that Makoski asked her if she would mind signing the card tohelp out; that they were only trying to see how many they could get to campaign fora union; that there would be a registered vote and all for a union; that the thing hehad was not a union, he was just going around seeing how many he could get for aunion, representatives for the union.She testified further that her husband put hername and address on the card and she signed it without reading it or knowing whatwas on it except her name.Her husband, according to her testimony, told her shecould sign it if she wanted to because it is not a union and she was not signing up fora union.During all that time Makoski was present and made no reply to her husbandbecause her husband told him he knew all about a union and that he was a unionmember and officer. Scroggins testified further that Makoski said it was not joiningthe Union, that they were campaigning, and that Makoski then added in substance thathe had been trying to organize the Respondent for 14 years and they were going toget it "if we have to fight it in court." She testified further that when she signed thecard, she did not intend to have the Union speak for her and did not intend to jointhe Union.On cross-examination,Scroggins was an evasive and self-contradictory witness.She was asked if there were any discussions with Makoski regarding her sister (AnnaWashington,who also worked for Respondent).She replied: 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDYes, I asked him had he been to my sister's home.Later, she testified:Q. You did ask Mr. Makoski if he had been to see your sister?A. No, I didn't.Q. You just said you did.A. I didn't say that he had been to see her, not thenQ. I asked you if you did not tell him, or ask him if he had been to see yoursister?A. As a fact, I asked at the time who all had signed those cards and he saideverybody.Q.What did he say?A. He said all of them had signed those cards, and I said, "Do you mean totellmeDolly, too?"He replied, "Yes."Q Who is Dolly?A. Howard.Q. Then you asked him if your sister had signed a card, is that right?A. No Ididn't.Q. Did you say anything about your sister to Mr. Makoski7A. I asked him about each and every one that had signed a card, and he saideverybody, and I said, "Including my sister, toot"He said, "Yes, you are notjoining no union." I said, "All right, because I don't want no type of union."When Scroggins was asked the direct question as to why she signed a card, she finallyreplied:Because I didn't read it, why I signed it, my husband pushed me and said, "It'snot joining no union, sign it, so we can get rid of him," so I signed it.She repeated her testimony that her husband had already filled out the card andtold her, "It is not joining a union. Sign it, so we can get rid of him."She testified further that her husband is secretary of a union to which he belongs.Scroggins testified further that 1, 2, or 3 weeks later, Makoski telephoned to tellher they were having a meeting at employee Hazel Williams' house and to inquireif she were coming, and told her transportation would be furnished . She replied,"We have two cars. I have plenty of transportation." She did not tell him shewould not attend.The reasonfor not attending the meeting,according to her testi-mony, was that she was drinking beer and when she drinks beer she does not driveher car.She testified at another point in cross-examination when the topic was againadverted to, as follows:Q.. .Now isn't a fact that you discussed with Mr. Makoski the night yousigned the card,about your sister?A. I didn't discuss that much with him.Q. "That much" did you discuss it at all, I want you to think about itA. I asked him who all had signed those cards. I got proof by my husbandthat that is the words I said.Q. Did you mention your sister at all to Mr. Makoski?A. Not thatI can remember.Q. You seem to remember everything else.Do you remember?A. I don't remember everything else. I just remember some things.After signing the card and giving it to Makoski on March 27, 1963, the recordshows that never thereafter did she repudiate the card.A few days later whenMakoski telephoned about a meeting to be held at Hazel Williams' house and inquiredif she had transportation, she did not tell him that she was repudiating her signatureon the card but only told him she had two cars and plenty of transportation, but didnot tell him she would not attend.Here, as inCumberland,supra,itdoes not appearthat she was told that the only purpose of the cards was to secure an election. Shewas told that she was not joining the Union by signing the card and that he was tryingto see how many he could get to campaign for the Union in its organizational efforts.Accordingly,I find her card was valid and should be counted in the Union's cardcount.In sum I have found that on May 15, 1963, there were 65 employees as named,supra,in the unit and the Union had 35 valid cards, which is a clear majority.On May 15, 1963, the Union sent to Andre J. Gelpi, president of Respondent, atelegram in which the Union stated that it represented a majority of the employeesin an appropriate unit in the laundry plant;demanded recognition as duly authorizedcollective-bargaining agent for all employees in the said plant excluding all confiden- SWAN SUPER CLEANERS, INC.181tial employees, professional employees, office clerical employees, guards, managersand assistant manager, and supervisors as defined in the Act; requested a conferenceto negotiate a collective-bargaining agreement; and stated further that if the Respond-ent had any good-faith doubt as to whether the Union represented a majority, theUnion was prepared to submit to a cross-check of the authorization cards against thepayroll by an impartial mutually agreeable person; and that the Union awaited theRespondent's reply.Andre J. Gelpi testified that upon receipt of the telegram he immediately tele-phoned to his attorney, John J. Chester, who said he would like to have the telegramright away whereupon Gelpi sent it immediately to Chester's office.Gelpi continuedto testify that Chester telephoned to him and Gelpi asked, "Well, what does it looklike9What is going to happen?"Gelpi testified that Chester replied. "Well, let'sjust sit tight.There is one of two things will happen, either you will be paid a visitby the Union representatives or they will petition for an election, so just sit back andsee what transpires."Andre testified further"and that is what we did."The record does not contain any evidence that Gelpi ever expressed to the Unionany doubt he may have had concerning its claim to represent the majority.At notime thereafter did the Respondent ever contact the Union or did the Union com-municate further with the Respondent.The Respondent on various dates on and after May 3 engaged in conduct consti-tuting interference, restraint, and coercion violative of Section 8(a) (1), as heretoforefound, designed to dissipate the Union's majority.An employer may refuse recognition to a union when motivated by a good-faithdoubt of that union's majority status.Joy Silk Mills, Inc. v. N.L.R.B.,185 F. 2d 732,741 (C.A D.C.), cert. denied 341 U S. 914;N.L R.B. v. Chicago Apparatus Company,116 F. 2d 753, 758 (C.A. 7). The principle applied is the equitable one that anemployer who has a good-faith doubt of majority has a right to have the doubtresolved and is "entitled to adequate proof" in a Board election that the union infact represents a majority.N.L R.B. v. Chicago Apparatus Company, supra,p. 758.But since this exception to the mandatory duty prescribed by the statute is based uponequitable principles, the employer is not permitted to avoid bargaining where, ashere, it engages in unfair labor practices which tend to dissipate the union's majority.N.L.R.B. v. Federbush Company, Inc.,121 F. 2d 954, 956 (C A. 2). Such anemployer, having made "no attempt to learn the facts" and instead embarked on anunlawful course of action designed to undermine the union must "take the chanceof what [the facts] might be."N.L.R.B. v. Remington Rand, Inc.,94 F. 2d 862, 869(C.A. 2) cert. denied 304 U.S. 576Such an employer cannot later be heard to sayitdoubted the union's majority.N.L.R.B. v. Samuel J. Kobritz, d/b/a Star BeefCompany,193 F. 2d 8, 14 (C.A.1); N.L.R.B. v. Reed & Prince Manufacturing Com-pany,118 F. 2d 874, 886 (C.A. 1), cert. denied 313 U.S. 595;Scobell ChemicalCompany, Inc. v. N.L.R.B.,267 F. 2d 922, 926 (C A. 2).An employer's failure to respond to union offers to prove majority representationis evidence that its doubt of majority is not based on good faith.N.L R B. v. Dahl-stromMetallic Door Company,112 F. 2d 756, 757 (C.A.2);N L R B v IrvingTaitel et al, d/b/a 1. Taitel and Son,261 F. 2d 1, 4 (C A 7), cert denied 359 U.S.944;N.L.R.B. v. Barney's Supercenter, Inc.,296 F. 2d 91, 94 (C.A.3); ScobellChemical Company v. N.L.R B., supra.Accordingly, on the entire record, I find that the Respondent refused to recognizethe Union, not because it doubted its representative status, but because it was seekingto forestall collective bargaining with the Union which represented a majority in anappropriate unit in violation of its obligation under the Act. I therefore find thatthe Respondent on and after May 15, 1963, refused to bargain in good faith with theUnion as the representative of its employees in an appropriate unit in violation ofSection 8 (a) (5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with its operations set forth in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, I shallrecommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. I have found that on May 15, 1963, 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDand at all times thereafter,the Union was the authorized and exclusive representativeof the Respondent's employees in an appropriate unit for the purposes of collectivebargaining,and that on and after that date,the Respondent refused to bargain withsaid representative in violationof the Act.Accordingly,I shall recommend that theRespondent be ordered to bargain,upon request, with the Union as the authorizedand exclusive representative of its employees in the appropriate unit described herein,and in the event an understanding is reached,embody such understanding in a signedagreement.In view of the nature of the unfair labor practices found to have been committed,the commission of similar and other unfair labor practices reasonably may be antici-pated.I shall therefore recommend that the Respondent be ordered to cease anddesist from in any manner infringing upon rights guaranteed to its employees bySection 7of the Act.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7)of the Act.2.Amalgamated Clothing Workers of America,AFL-CIO,isa labor organiza-tion within the meaning of Section 2(5) of the Act3.All employees of Respondent at its Columbus,Ohio, plant,exclusive of confi-dential employees,professional employees,office clerical employees, guards, managerand assistant manager, and all supervisors as defined in the Act,constitute a unitappropriate for the purposes of collective bargaining within the meaning of Section9(b) of the Act.4.At all times since May 15, 1963, and continuing to date, the Union has beenthe exclusive collective-bargaining representative of all employees in said unit for the,purposes of collective bargaining with the Respondent regarding rates of pay,wages,hours of employment,and other terms and conditions of employment.5.By refusing,on May 15, 1963, and at all times thereafter,to bargain collectivelywith the Union,the Respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a) (5) and(1) of the Act.6.By its interrogation,threats, and promises of benefits, thereby interfering with,restraining,and coercing its employees in the exercise of their rights guaranteed bySection 7 of the Act,the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and(7) of the Act.8.The Respondent did not, on or about April 29, 1963, discharge Sonja Wadein violation of Section 8 (a) (3) or(1) of the ActRECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in the case,and pursuant to Section 10(c) of the National LaborRelations Act, as amended,it is recommended that the Respondent,Swan SuperCleaners, Inc., its officers,agents, successors,and assigns,shall1.Cease and desist from-(a)Refusing to bargain collectively in good faith concerning wages, hours, andother terms and conditions of employment with Amalgamated Clothing Workers ofAmerica, AFL-CIO, as the exclusive representative of all its employees in the fol-lowing appropriate unit.All employees at Respondent'sColumbus,Ohio, laundryplant,exclusive of confidential employees,professional employees,office clericalemployees,guards, manager and assistant managers,and all supervisors as definedin the Act.(b) Interrogating employees concerning their membership in the above-namedUnion or any other labor organization in the manner constituting interference,restraint,or coercion in violation of Section 8(a)(1) of the Act.(c)Threatening employees with reprisals if the Union organizes the plant.(d) Creating the impression of surveillance of union activities.(e) In any other manner interfering with, restraining,or coercing employees inthe exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which is necessary to effectuate the poli-cies of the Act(a)Upon reequest,bargain collectively with the above-named Union as the exclu-sive representative of all the employees in the unit found to be appropriate andembody in a signed agreement any understanding reached. SWAN SUPER CLEANERS, INC.183(b) Post in conspicuous places at its place of business in Columbus,Ohio, includ-ing all places where notices to employees customarily are posted,copies of theattached notice marked"Appendix."sCopes of said notice,to be furnished by theRegional Director for Region 9, shall, after being duly signed by the Respondent'srepresentative,be posted by it immediately upon receipt thereof and maintained byitfor a period of 60 consecutive days thereafter.Reasonable steps shall be takenby Respondent to insure that said notices are not altered, defaced, or covered by anyother material.(c)Notify said Regional Director,inwriting,within 20 days from the receipt ofthisDecision,what steps the Respondent has taken to comply herewith.'°0In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals,the words "a Decree of the UnitedStates Court of Appeals,Enforcing an Order"shall be substituted for the words "aDecision and Order."101n the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read*"Notify said Regional Director,inwriting,within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify you that:WE WILL, upon request, bargain collectively with Amalgamated ClothingWorkers of America, AFL-CIO, as the exclusive representative of all employeesin the bargaining unit descriped below, with respect to rates of pay, wages, andother conditions of employment,and if an understanding is reached, embodysuch understanding in a signed agreement.The bargaining unit is:All employees at the laundry plant exclusive of confidential employees,office clerical employees,guards, manager and assistant managers, and allsupervisors as defined in the Act.WE WILL NOT interrogate our employees concerning their membership in oractivities on behalf of the Union or any other labor organization in a mannerconstituting interference,restraint, or coercion in violation of Section 8(a) (1)of the Act.WE WILL NOT threaten our employees with reprisals in the event the Unionenters into a collective-bargaining agreement with us.WE WILL NOT in any other manner interfere with, restrain,or coerce ouremployees in the exercise of their right to self-organization, to form labor organi-zations, to join or assist labor organizations,to bargain collectively throughrepresentatives of their own choosing,and to engage in union or other concertedactivities for the purpose of collective bargaining or other mutual aid or protec-tion or to refrain from any or all such activities.All of our employees are free to become, remain,or refrain from becoming orremaining members of any labor organization.SWAN SUPER CLEANERS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, Room2023, Federal Office Building, 550 Main Street, Cincinnati, Ohio, Telephone No.381-2200, if they have any question concerning this notice or compliance with itsprovisions.